661 So. 2d 65 (1995)
Danny F. FAULK, Appellant,
v.
STATE of Florida, Appellee.
No. 93-04136.
District Court of Appeal of Florida, Second District.
June 7, 1995.
James Marion Moorman, Public Defender, and D.P. Chanco, Asst. Public Defender, Bartow, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Ron Napolitano, Asst. Atty. Gen., Tampa, for appellee.
FRANK, Chief Judge.
In this matter presented to us pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), we affirm the conviction. We must, however, remand for proper imposition of costs.
The cost of $2.00 for the criminal justice education fund is a discretionary cost pursuant to section 943.25(13), Florida Statutes (1993), and may not be imposed without oral notification to the defendant. See Sutton v. State, 635 So. 2d 1032 (Fla. 2d DCA 1994). The $425.00 assessment imposed pursuant to section 27.3455(1), Florida Statutes (1993), must also be stricken, because that statute limits costs for the commission of a felony to $200.00 per case, not per count. See Rocker v. State, 640 So. 2d 163 (Fla. 5th DCA 1994); Hollingsworth v. State, 632 So. 2d 176 (Fla. 5th DCA 1994).
Accordingly, we strike the above cited costs and remand for reimposition in accordance with the law. All other costs are statutorily mandated and are affirmed.
RYDER and THREADGILL, JJ., concur.